EN BANC OPINION ON REHEARING
PER CURIAM.
The appellee has moved for rehearing, and rehearing en banc, suggesting that this court’s opinion is in conflict with our previous opinion in Lumberman’s Mutual Casualty Co. v. Beaver, 355 So.2d 441 (Fla. 4th DCA 1978). We recede from Beaver to the extent that it holds that once any aspect of an insurance controversy is before a court that no other aspect of the controversy *1279may be decided by arbitration. See Allstate Insurance Co. v. Candreva, 497 So.2d 980 (Fla. 4th DCA 1986); State Farm Fire & Casualty Co. v. Glass, 421 So.2d 759 (Fla. 4th DCA 1982); Allstate Insurance Co. v. Banaszak, 561 So.2d 465 (Fla. 4th DCA 1990).
We deny the petitions for rehearing and rehearing en banc.
HERSEY, C.J., and DOWNEY, ANSTEAD, LETTS, GLICKSTEIN, DELL, WALDEN, GUNTHER, STONE, WARNER, POLEN and GARRETT, JJ., concur.